               Case 5:20-mj-70856-MRGD Document 33 Filed 03/31/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY A. BACKHUS (CABN 200177)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5080
 7        FAX: (408) 535-5066
          jeffrey.backhus@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13 UNITED STATES OF AMERICA,                          )   CASE NO. CR 20-mj-70856-MAG-1
                                                      )
14            Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER AS TO
                                                      )   WAIVER OF TIME AND TO CONTINUE
15       v.                                           )   ARRAIGNMENT
                                                      )
16 CADE SUBLET,                                       )
                                                      )
17            Defendant.                              )
                                                      )
18

19            The United States, by and through its counsel of record, and defendant, Cade Sublet, by and
20 through his counsel of record (collectively, the “Parties”), agree and stipulate:

21            Whereas, a preliminary hearing/arraignment on an anticipated Indictment or Information is
22 currently scheduled for April 1, 2021 at 1:00 p.m.

23            Whereas, the Parties agree that defendant’s preliminary hearing/arraignment on an anticipated
24 Indictment or Information should be continued from April 1, 2021, to May 6, 2021, at 1:00 p.m.

25            Whereas, the Parties agree and stipulate herein that time shall be waived under Rule 5.1(c) (time
26 for a preliminary hearing) and 18 U.S.C. § 3161(b) (requiring any information or indictment be filed

27 within 30 days of arrest). The Parties further agree that this waiver of time is necessary for review of

28 discovery by the defense and to discuss possible pre-indictment resolution of the case, but the Parties also

     Stipulation and Proposed Order                   1
     CR 20-mj-70856-MAG-1
              Case 5:20-mj-70856-MRGD Document 33 Filed 03/31/21 Page 2 of 3




 1 agree and acknowledge that an agreement may not be reached.

 2           Whereas, the Parties agree that the defendant has waived time for purposes of 18 U.S.C. § 3161(b)

 3 and Rule 5.1(c), specifically, that time be waived from April 1, 2021, to May 6, 2021, for purposes of 18

 4 U.S.C. § 3161(b) and Rule 5.1(c), that the preliminary hearing need not occur until May 6, 2021, and that

 5 the government need not file an information or indictment until May 6, 2021.

 6

 7                                                       Respectfully submitted,

 8 DATED: March 31, 2021                                 STEPHANIE M. HINDS
                                                         Acting United States Attorney
 9
10                                                       /s/ Jeffrey A. Backhus
                                                         JEFFREY A. BACKHUS
11                                                       Assistant United States Attorney

12

13 DATED: March 31, 2021
                                                         /s/ Grant Fondo
14                                                       GRANT FONDO
                                                         GALEN PHILLIPS
15                                                       JULIA MASSA
                                                         Attorneys for Cade Sublet
16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Proposed Order                  2
     CR 20-mj-70856-MAG-1
              Case 5:20-mj-70856-MRGD Document 33 Filed 03/31/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2           Upon agreement and stipulation of the United States, the defendant Cade Sublet, and their

 3 respective counsel of record, and good cause appearing, IT IS HEREBY ORDERED that time be

 4 waived from April 1, 2021, to May 6, 2021, for purposes of 18 U.S.C. § 3161(b) and Rule 5.1(c), that

 5 the preliminary hearing need not occur until May 6, 2021, and that the government need not file an

 6 information or indictment until May 6, 2021. Additionally, the preliminary hearing or arraignment on

 7 the information or indictment should be continued from April 1, 2020, to May 6, 2021, at 1:00 p.m.

 8
     IT IS SO ORDERED.
 9
10
     DATED: March 31, 2021                                      _____________________________
11                                                              HON. SUSAN VAN KEULEN
12                                                              United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Proposed Order                  3
     CR 20-mj-70856-MAG-1
